DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9 December 2021 has been entered.  
Applicant’s amendments and arguments (see page 7 in the Arguments dated 9 December 2021) have overcome every Drawing objection, except for the objection to claim 8.  Additionally, Applicant’s amendments have produced grounds for another Drawing objection.  Accordingly, the grounds for Drawing Objections still stand.  
Applicant’s amendments to the claims have overcome every Specification objection.  However, Applicant’s amendments have provided new grounds for a Specification Objection.
Applicant’s amendments to the claims have overcome every Claim objection.  However, Applicant’s amendments have provided new grounds for Claim Objections.
Applicant’s amendments have overcome the double patenting rejection.  Accordingly, the double patenting rejection is withdrawn.
Regarding the 35 USC 112(f) Interpretation Section and associated 35 USC 112a/b rejection, while the examiner fully considered the arguments and was persuaded by several of the Applicant’s statements (see pages 8-11 in the Arguments dated 9 December 2021), the examiner was not persuaded as to why 35 USC 112f/a/b rejections for claims 9, 11, 13, and 15 should be removed.  Accordingly, the grounds for rejection under 35 USC 112(a) and 35 US 112(b), invoked under the 35 USC 112(f) authority, still stand.
In claims 7 and 9, new matter has been introduced by way the amended portion made to the claim.  Therefore, a new matter rejection has been added in the present Office action.
Applicant’s amendments to the claims have overcome every 35 USC 112(b) rejection.  Accordingly, the 35 USC 112(b) rejections from the previous Office action have been withdrawn.  However, Applicant’s amendments have provided new grounds for a 35 USC 112(b) rejection.
Applicant’s arguments, see page 12 in the Arguments dated 9 December 2021, were fully considered.  Upon conducting an updated search, additional references were found, which teach the amended portions of the claims.  Accordingly, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 9 December 2021, the status of the claims is as follows: Claims 1-11, 13, and 15-16 have been amended.  Claims 12 and 14 have been cancelled.
Claims 1-11, 13, and 15-16 are pending.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1 and 8 recite a “beam of the laser is focussed onto the welding area in accordance with a profile, which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point.”  Although fig. 2 shows a beam being emitted from laser 216, fig. 2 shows neither welding area nor a beam profile matching this limitation.  
Claim 8 recites “a guide means.”  Referring to fig. 2, there is a “guide element 214” shown, but a “guide means” are not identified.  Alternatively, instead of canceling this feature from the claims, the Applicant can clarify which elements on the Drawings are the claimed “guide means.”

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 11, “neutral axis” lacks antecedent in the Specification.  
This new objection has been added based on the amended portion of the claim.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1 recites “0,15 mm” (line 2).  Recommend changing to “0.15 mm.” 
Claim 4 recites “measuring of the width of the strip of the nonferrous metal which has been cut to size before welding and/or measurement of at least one dimension of the hollow profile after welding and providing a cut width and[[/or]] control of the cutting to size as a function of the measurement result and a prescribed value.”  Recommend changing to “measuringmeasuring 
Claim 5 recites “measurement measuring of a temperature profile transverse to the welding seam and control of the energy introduced into the welding region as a function of a comparison of the temperature profile with a prescribed profile.”  Recommend changing to “
Claim 11 recites “the hollow profile along its neutral axis.”  Recommend changing to “the hollow profile along the hollow profile’s neutral axis.”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“forming apparatus” in claim 8
The generic placeholder is “forming apparatus” and the functional language attributed the “forming apparatus” includes: “in such a way that the opposite edges of the flat strip of the nonferrous metal butt one another in a flush manner.”
Structure “read into” the claims from the specification to support the claimed functional language includes “a plurality of rollers and profiles, for example drawing dies” (page 10 of the Specification) and “roll-forming tool” (page 16 of the Specification).
“guide means” in claim 8
The generic placeholder is “guide means” and the functional language attributed the “guide means” includes: “between which the edges are held flush against one another.”
Structure “read into” the claims from the specification to support the claimed functional language includes “guide swords” (page 16 of the Specification)
 “transport device” in claim 8
The generic placeholder is “transport device” and the functional language attributed the “transport device” includes “which conveys the welded hollow profile further.”
Structure “read into” the claims from the specification to support the claimed functional language includes “clamping tong offtakes, cleat offtakes, disc offtakes or belt offtakes” (page 11 of the Specification)
“uptake device” in claim 8
The generic placeholder is “uptake device” and the functional language attributed the “uptake device” includes: “which takes up the hollow profile.”
Structure “read into” the claims from the specification to support the claimed functional language includes a “winder 226” (page 18 of the Specification).
“measurement apparatus” in claim 9
The generic placeholder is “measurement apparatus” and the functional language attributed the “measurement apparatus” includes: “for determining the tensile force acting on the strip supplied.”
 “measurement and/or regulating device” in claim 10
The generic placeholder is “measurement and/or regulating device” and the functional language attributed the “measurement and/or regulating device” includes: “measures the tensile force acting on the welded hollow profile”
Structure “read into” the claims from the specification to support the claimed functional language includes “dancer” (page 12 of the Specification)
“cutting device” in claim 11
The generic placeholder is “cutting device” and the functional language attributed the “cutting device” includes:  “by means of which one or both edges of the flat strip of nonferrous metal which is supplied are cut.”
  “measurement device” in claim 13
The generic placeholder is “measurement device” and the functional language attributed the “measurement device” includes: “for measuring the width of the flat strip of nonferrous metal which has been cut to size.”
 “measurement device” in claim 15
The generic placeholder is “measurement device” and the functional language attributed the “measurement device” includes: “for measuring at least one dimension of the hollow profile after welding.”
“measurement device” in claim 16
The generic placeholder is “measurement device” and the functional language attributed the “measurement device” includes: “for testing the welding seam and/or testing for material defects or inhomogeneities of the material.”
Structure “read into” the claims from the specification to support the claimed functional language includes “lasers” (page 13 of the Specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 recites “the tensile force determined is supplied to the control of a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded profile to taking up in an uptake apparatus.”  Although the specification discloses a “control device,” (bottom of page 16), there is no disclosure of how the control device operates.  Specifically, no mention is made of any structure that might be construed as a control device, and no mention is made of how it is possible for the control device to provide commands to the “drives of the apparatus.”  Although the Specification discloses “signals” (twice mentioned on page 12 of the specification), it is unclear how these signals are transmitted.  For an apparatus that relies on measurements in order to carry out the claimed “control,” there is insufficient disclosure of a program, algorithm, or any feedback mechanism, such that any person skilled in the art can make use of the claimed invention.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function.  Rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
Claims 9, 11, 13, and 15 recite “measurement apparatus” (claim 9), “cutting device” (claim 11), “measurement device” (claim 13), and “measurement device” (claim 15).  However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
Claim 7 recites “determining of the tensile force on the flat strip of the nonferrous metal and/or the welded hollow profile and regulation of a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to forming, and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded profile to taking-up in an uptake apparatus.”  When the alternative conjunction “and” is used in this claim, then claim 7 requires four different drives—a drive for supplying a flat strip, a drive for supplying the hollow profile for forming, a drive for supplying the hollow profile for welding, and a drive for supplying the welded profile to the uptake apparatus.  However, four separate drives are not mentioned in the original Specification, the original Drawings, or the original set of claims.  As a result, claim 7 introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
Claim 9 recites “a measurement apparatus arranged upstream of the forming apparatus for determining a tensile force acting on the strip supplied, wherein the tensile force determined is supplied to the control of a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded profile to taking up in an uptake apparatus.”  When the alternative conjunction “and” is used in this claim, then claim 9 requires three different drives—a drive for supplying a flat strip, a drive for supplying the hollow profile for welding, and a drive for supplying the welded profile to the uptake apparatus.  However, three separate drives are not mentioned in the original Specification, the original Drawings, or the original set of claims.  As a result, claim 9 introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 9, 11, 13, and 15, claim limitations “measurement apparatus” (claim 9), “cutting device” (claim 11), “measurement device” (claim 13), and “measurement device” (claim 15) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the welded profile" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the welded hollow profile.”  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemek (US-5072870-A), in view of Shigematsu et al. (WO-2018159857-A1, relying on foreign version for drawings and provided English translation for written disclosure), Kuypers et al. (US-3656331-A), and Finney et al. (US-20160363397-A1).
Regarding claim 1, Ziemek teaches a process for the continuous production (“continuously drawing a metallic strip,” abstract) of a radially closed hollow profile (sheath 5, fig. 1) which is composed of nonferrous metal (“copper” column 3, line 4) and is corrugated in sections (“corrugated metallic sheath,” column 1, lines 31-32), comprising: 
supply of a flat strip (metallic strip 2, fig. 1) of the nonferrous metal (“copper” column 3, line 4) at a first supply speed (“the longitudinal speed of the conductor element 7 and that of the tubular sheath 5 are maintained at equal, uniform rates such that there is on relative longitudinal speed therebetween,” column 3, lines 64-67) to a forming apparatus (forming rollers 4, fig. 1), where the thickness of the strip corresponds to the wall thickness of the hollow profile to be produced (“thickness of 0.9 mm,” column 3, line 5; “the thickness and width of the metallic strip 2 are such as to form the metallic strip 2 into a closed tubular sheath 5,” column 3, lines 13-16), 
continuous forming of the flat strip supplied into a shape corresponding to the hollow profile (“continuously drawing a metallic strip through a forming means; heating a portion of the continuously drawn, metallic strip as it enters the front end of the forming means for temporarily lengthening the metallic strip as it is being formed into a hollow tubular member,” column 1, lines 63-70), where two opposite edges of the flat strip rest flush against one another in a contact region extending in the longitudinal direction of the hollow profile after forming (“welding the longitudinally abutting edges of the tubular sheath 5,” column 3, lines 28-31) , 
continuous welding of the edges resting flush against one another (“continuously welding longitudinally edges of the hollow tubular member,” claim 1) in the contact region (area below welding device 8, fig. 1) without prior treatment to reduce reflections (“passed through a degreasing bath 3” such that the edges are “oxide free,” column 3, lines 5-8; examiner is construing Ziemek’s teaching of removing grease from the strip (or in other words, absence of any teaching by Ziemek indicating a coating or prior treatment of the strip) as meeting the claimed limitation of “without prior treatment to reduce reflections”), wherein the edges to be welded are conveyed at the first supply speed (“the longitudinal speed of the conductor element 7 and that of the tubular sheath 5 are maintained at equal, uniform rates such that there is on relative longitudinal speed therebetween,” column 3, lines 64-67) past a welding region which is fixed in relation to an apparatus implementing the process (region below welding device 8 in fig. 1), 
taking-off of the welded hollow profile from the welding region (capstan draw apparatus 10, fig. 1), and 
taking-up of the welded hollow profile in an uptake device (take-up drum 14, fig. 1).
Ziemek does not explicitly disclose a radially closed hollow profile having a wall thickness of less than 0,15 mm (Ziemek teaches a “thickness of 0.9 mm,” column 3, line 5) and a diameter smaller than 4 mm (Ziemek teaches a “uniform width” for the strip of 21 mm, column, lines 8-9, which is construed as being a diameter of 21 mm) and wherein an area in the welding region is heated by means of a laser which emits light having a wavelength of less than 600 nm (Ziemek does not disclose specific wavelengths for the laser used) and selective introduction of sections having corrugation into the welded hollow profile (Ziemek does not disclose “selective introduction” of corrugated section, only a “corrugated metallic sheath,” column 1, lines 31-32), wherein a beam of the laser is focussed onto the welding area in accordance with a profile, which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point.


Ziemek, fig. 1

    PNG
    media_image1.png
    330
    793
    media_image1.png
    Greyscale

	However, in the same field of endeavor of laser welding copper or aluminum materials, Shigematsu teaches wherein an area in the welding region (fig. 2B) is heated by means of a laser which emits light having a wavelength of less than 600 nm (“it is preferable to use laser light having a wavelength between 300 nm and 600 nm,” page 12, bottom of 5th paragraph) wherein a beam of the laser is focussed onto the welding area in accordance with a profile (fig. 3F), which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point (“FIG. 3F is an example in which a sub-beam B2 having a power density lower than that of the main beam B1 is provided in a ring shape around the main beam B1,” page 8, top of page).
Shigematsu, figs. 2B, 3F, and 13 (take from English version, US 20190389001 A1)

    PNG
    media_image2.png
    302
    399
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    179
    170
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    364
    519
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek to include, a laser which emits light between 300 nm and 600 nm, as well as a beam with a ring profile that has a main beam B1 surrounded by an auxiliary beam B2, in view of the teachings of Shigematsu, by using a laser, taught by Shigematsu, in lieu of a laser, taught by Ziemek, because copper reflects 95% of irradiation energy, when the wavelength of the laser light is 1070 nm, but copper absorbs more energy and reflects only 20% of irradiation energy, when the wavelength of the laser light is 300 nm and because by using a main beam B1 surrounded by an auxiliary beam B2 having a ring shape, the amount of sputter generated is equal to or less than 20% in comparison to that where a single beam is used, and because by using a wavelength below the IR wavelength range for beams B1 and B2, it is possible to form a molten pool in a metal that is highly reflected, such as copper, in a highly efficient manner (Shigematsu, page 11, bottom of page; page 12, 4th and 5th paragraphs; and page 13, middle of page).
Additionally, in the same field of endeavor of manufacturing annular corrugated tubing, Kuypers teaches selective introduction of sections having corrugation into the welded hollow profile (“selectively form helical or annular corrugations in tubing,” column 1, lines 35-37).

Kuypers, fig. 2

    PNG
    media_image5.png
    361
    369
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/ Shigematsu to include, selective introduction of sections having corrugation into the welded hollow profile, in view of the teachings of Kuypers, by using Kuypers’ apparatus for producing annular corrugating tubing prior to taking up the sheath into Ziemek’s take-up drum in order to form corrugations in tubing in a continuous, uninterrupted and non-intermittent basis for the advantages that corrugations provide in having a high degree of flexibility and as well as better sealing at the terminal ends for annular corrugations in comparison to helical corrugations because annular corrugations have circular contoured front faces (Kuypers, column 1, lines 28-30 and column 4, lines 19-26).
Moreover, in the same field of endeavor of copper heat exchanger tubes, Finney teaches a radially closed hollow profile having a wall thickness of less than 0,15 mm (“wall thickness of from 0.004 inch to 0.040 inch,” para 0034; equivalent to .1 to 1.02 mm) and a diameter smaller than 4 mm (“0.100 inch to 1 inch in outer diameter,” para 0034; equivalent to 2.54- 25.4 mm).
Finney, fig. 3(a)

    PNG
    media_image6.png
    164
    352
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/ Shigematsu/ Kuypers to include, using the copper alloy, in view of the teachings of Finney, by using the copper alloy taught by Finney to form the metallic strip taught by Ziemek, because the copper alloy taught by Finney is suitable for reducing thickness, and therefore, conserves material, because by reducing the wall thickness, the amount of material needed to produce the tubes is reduced, resulting in a savings for material, costs, environmental impact, and energy consumption (Finney, paras 0002 and 0015).
Regarding claim 2, Ziemek teaches wherein an inert protective gas flows around or blankets at least the welding region on the inside and/or outside of the hollow profile during heating (“At the output side of the forming rollers 4 there is positioned a welding device 8 for welding the longitudinally abutting edges of the tubular sheath 5 as such sheath is continuously drawn through such welding device. In the exemplary embodiment, the welding device 8 is a polyarc welding apparatus employing well known welding techniques conducted in an inert gas environment,” column 3, lines 28-42; examiner is construing Ziemek’s teaching of an “inert gas environment” at the welding device 8 as meeting the limitation for a protective gas that blankets the tube at the welding region).
Regarding claim 3, Ziemek teaches additionally comprising: cutting to size of one or two edges of the flat strip of the nonferrous metal before forming (trimming device 20, fig. 1; “trims the edges of the metallic strip 2 to assure a uniform width (for example, 21 mm.),” column 3, lines 6-9).
Regarding claim 5, Ziemek teaches additionally comprising: 
measurement measuring of a temperature profile transverse to the welding seam (“continuously sensing the temperature of a surface of the hollow tubular member as it passes from said forming means,” claim 1; examiner is construing “traverse” as being in a direction that intersects the formation of the welding seam; fig. 1 of Ziemek shows the temperature measuring device 16 along an axis (up and down) that intersects the direction of tube as it is formed) and control of the energy introduced into the welding region as a function of a comparison of the temperature profile with a prescribed profile (“continuously adjusting the heating of the continuously drawn metallic strip in response to the sensed temperature of the hollow tubular member for maintaining a temporary lengthening of the metallic strip,” claim 1).
	Regarding claim 8, Ziemek teaches an apparatus for the continuous production (“apparatus for forming a metallic sheath,” abstract) of a radially closed hollow profile (sheath 5, fig. 1) which is composed of a nonferrous metal (“copper” column 3, line 4) and is corrugated in sections (“corrugated metallic sheath,” column 1, lines 31-32), comprising: 
a roll/unwinder device (supply drum 1, fig. 1; construed as a roll device) equipped for supplying a flat strip of the nonferrous metal (metallic strip 2, fig. 1; “a metallic strip 2 of, for example, steel or copper with a width of 25 mm. and a wall thickness of 0.9 mm. is drawn from a supply drum 1,” column 3, lines 3-6), 
a forming apparatus (forming rollers 4, fig. 1) which forms the flat strip of nonferrous metal into the profile of the hollow profile in such a way that the opposite edges of the flat strip of the nonferrous metal butt one another in a flush manner (“continuously drawing a metallic strip through a forming means; heating a portion of the continuously drawn, metallic strip as it enters the front end of the forming means for temporarily lengthening the metallic strip as it is being formed into a hollow tubular member,” column 1, lines 63-70), 
a guide means (forming wheels 6) and a guide bushing (draw down die 9, fig. 1; according to the Specification, page 21, a drawing die is synonymous with a guide bushing) which are at a distance from one another (as shown in fig. 1) and between which the edges are held flush against one another (edges become flush with each other when processed through the forming rollers 4; described as “abutting edges,” column 3, lines 28-31; the forming rollers 4 are between the forming wheels 6 and the draw down die 9 in fig. 1), 
a welding apparatus (welding device 8 and inductive heating device 15, fig. 1) which welds the edges which rest flush against one another between the guide means to one another (as shown in fig. 1, the welding device 8 is between the forming wheels 6 and the draw down die 9), where the welding apparatus comprises a laser with an energy which brings about local melting of the nonferrous metal on both sides of the abutting edges (“means for continuously welding longitudinal edges of the hollow tubular member formed about the conductor element,” claim 2), 
a transport device which conveys the welded hollow profile further (capstan draw apparatus 10, fig. 1), and
an uptake device which takes up the hollow profile (take-up drum 14, fig. 1).  
Ziemek does not explicitly disclose a radially closed hollow profile having a wall thickness of less than 0,15 mm (Ziemek teaches a “thickness of 0.9 mm,” column 3, line 5) and a diameter smaller than 4 mm (Ziemek teaches a “uniform width” for the strip of 21 mm, column, lines 8-9, which is construed as being a diameter of 21 mm) a laser which emits light having a wavelength of less than 600 nm, wherein a beam of the laser is focussed onto the welding area in accordance with a profile, which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point (Ziemek does not disclose specific wavelengths for the laser used) and a corrugator which is configured for introducing helical or parallel corrugation into the welded hollow profile selectively in sections (Ziemek does not disclose “selective introduction” of corrugated section, only a “corrugated metallic sheath,” column 1, lines 31-32).
However, in the same field of endeavor of laser welding copper or aluminum materials, Shigematsu teaches a laser which emits light having a wavelength of less than 600 nm (“it is preferable to use laser light having a wavelength between 300 nm and 600 nm,” page 12, bottom of 5th paragraph) wherein a beam of the laser is focussed onto the welding area in accordance with a profile (fig. 3F), which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point (“FIG. 3F is an example in which a sub-beam B2 having a power density lower than that of the main beam B1 is provided in a ring shape around the main beam B1,” page 8, top of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek to include, a laser which emits light between 300 nm and 600 nm , as well as a beam with a ring profile that has a main beam B1 surrounded by an auxiliary beam B2, in view of the teachings of Shigematsu, by using a laser, taught by Shigematsu, in lieu of a laser, taught by Ziemek, because copper reflects 95% of irradiation energy, when the wavelength of the laser light is 1070 nm, but copper absorbs more energy and reflects only 20% of irradiation energy, when the wavelength of the laser light is 300 nm and because by using a main beam B1 surrounded by an auxiliary beam B2 having a ring shape, the amount of sputter generated is equal to or less than 20% in comparison to that where a single beam is used, and because by using a wavelength below the IR wavelength range for beams B1 and B2, it is possible to form a molten pool in a metal that is highly reflected, such as copper, in a highly efficient manner (Shigematsu, page 11, bottom of page; page 12, 4th and 5th paragraphs; and page 13, middle of page). 
Additionally, in the same field of endeavor of manufacturing annular corrugated tubing, Kuypers teaches a corrugator which is configured for introducing helical or parallel corrugation into the welded hollow profile selectively in sections (“selectively form helical or annular corrugations in tubing,” column 1, lines 35-37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/ Shigematsu to include, selective introduction of sections having corrugation into the welded hollow profile, in view of the teachings of Kuypers, by using Kuypers’ apparatus for producing annular corrugating tubing prior to taking up the sheath into Ziemek’s take-up drum in order to form corrugations in tubing in a continuous, uninterrupted and non-intermittent basis for the advantages that corrugations provide in having a high degree of flexibility and as well as better sealing at the terminal ends for annular corrugations in comparison to helical corrugations because annular corrugations have circular contoured front faces (Kuypers, column 1, lines 28-30 and column 4, lines 19-26).
Moreover, in the same field of endeavor of copper heat exchanger tubes, Finney teaches a radially closed hollow profile having a wall thickness of less than 0,15 mm (“wall thickness of from 0.004 inch to 0.040 inch,” para 0034; equivalent to .1 to 1.02 mm) and a diameter smaller than 4 mm (“0.100 inch to 1 inch in outer diameter,” para 0034; equivalent to 2.54- 25.4 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/ Shigematsu/ Kuypers to include, using the copper alloy, in view of the teachings of Finney, by using the copper alloy taught by Finney to form the metallic strip taught by Ziemek, because the copper alloy taught by Finney is suitable for reducing thickness, and therefore, conserves material, because by reducing the wall thickness, the amount of material needed to produce the tubes is reduced, resulting in a savings for material, costs, environmental impact, and energy consumption (Finney, paras 0002 and 0015).
Claims 4, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemek (US-5072870-A), in view of Shigematsu et al. (WO-2018159857-A1, relying on foreign version for drawings and provided English translation for written disclosure), in view of Kuypers et al. (US-3656331-A), and Finney et al. (US-20160363397-A1) as applied to claims 1, 3, 8, and 11 above and further in view of Higgins (US-5376766-A).
Regarding claim 4, Ziemek teaches the invention as described above but does not explicitly disclose additionally comprising: measuring of the width of the strip of the nonferrous metal which has been cut to size before welding and/or measuring at least one dimension of the hollow profile after welding and providing a cut width and control of the cutting to size as a function of the measurement result and a prescribed value (Ziemek teaches ensuring a uniform width of 21 mm, column 3, lines 6-9 but does not disclose the specific steps required by this claim).
However, in the same field of endeavor of welding a tube, Higgins teaches measuring of the width of the strip of the nonferrous metal (“Optical micrometer 26 is shown in more detail in FIG. 3, and serves to measure the width of strip 12 immediately prior to forming and welding into a tube,” column 4, lines 14-19) which has been cut to size before welding (relying on Ziemek for teaching a nonferrous metal and for cutting to size prior to welding; please see mappings for claims 1 and 3) and/or measuring at least one dimension of the hollow profile after welding (“Eddy-current apparatus 40 detects discontinuities in welded tube 42 by the application of a concentrated, strong magnetic field, which induces corresponding currents (eddy-currents) to flow in welded tube 42,” column 4, lines 38-51) and providing a cut width and control of the cutting to size as a function of the measurement result and a prescribed value (“One data input device utilized in the monitoring system is an apparatus for measuring the width of the flat metal strip prior to forming the tube. The width of the strip is compared to a set of threshold parameters programmed in the PLC, and an alarm is triggered if the measured width exceeds these threshold parameters,” column 2, line 29 to column 3, line 29; this process taught by Higgins of comparing the width with threshold parameters is construed as “cutting to size” based on the disclosure provided by the Applicant for controlling the cutting process on page 12 of the Specification, i.e., “The cutting device can be supplied with appropriate prescribed values with which the measured width of the nonferrous metal strip is compared in order to generate a control signal for adjusting the cutting device.”).
Higgins, figs 1 and 3

    PNG
    media_image7.png
    362
    590
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    587
    496
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical micrometer prior to welding the tube and an eddy-current apparatus after welding the tube, where an alarm was triggered if the measured width exceeded the threshold parameters or if a defect was detected, in view of the teachings of Higgins, in order to discover defects in the product to ensure the production of tubing meets quality standards and those of its customers because defects in the tubing, including in the weld, will eventually cause the metal to fail and methods of testing can be employed to detect defective tubing (Higgins, column , lines 13-15; column 2, lines 3-23 and column 3, lines 1-29).
Regarding claim 6, Ziemek teaches the invention as described above but does not explicitly disclose additionally comprising: checking of the welding seam by means of ultrasound, eddy current measurement and/or X-rays.
However, in the same field of endeavor of welding a tube, Higgins teaches checking of the welding seam by means of ultrasound, eddy current measurement and/or X-rays (“Eddy-current apparatus 40 detects discontinuities in welded tube 42 by the application of a concentrated, strong magnetic field, which induces corresponding currents (eddy-currents) to flow in welded tube 42,” column 4, lines 38-51). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an eddy-current apparatus after welding the tube, where an alarm was triggered if a defect was detected, in view of the teachings of Higgins, in order to discover defects in the product to ensure the production of tubing meets quality standards and those of its customers because defects in the tubing, including in the weld, will eventually cause the metal to fail and methods of testing can be employed to detect defective tubing (Higgins, column , lines 13-15; column 2, lines 3-23 and column 3, lines 1-29).
Regarding claim 13, Ziemek teaches the invention as described above but does not explicitly disclose additionally comprising: a measurement device arranged downstream of the cutting device for measuring the width of the flat strip of nonferrous metal which has been cut to size.
However, in the same field of endeavor of welding a tube, Higgins teaches a measurement device (optical micrometer 26, figs. 1 and 3) arranged downstream of the cutting device for measuring the width of the flat strip of nonferrous metal which has been cut to size (relying on Ziemek, who teaching a trimming device 20 in fig. 1; however, comparing Ziemek’s fig. 1 with Higgins’ fig. 1, Higgins’ optical micrometer 26 would be positioned right before forming the strip, comparable to being a position right before Ziemek’s forming rollers 4- “Optical micrometer 26 is shown in more detail in FIG. 3, and serves to measure the width of strip 12 immediately prior to forming and welding into a tube,” column 4, lines 14-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical micrometer prior to forming the tube, where an alarm was triggered if the measured width exceeded the threshold parameters or if a defect was detected, in view of the teachings of Higgins, in order to detect changes in welding pressure, which can be deduced based on the width of the strip such that the width of the strip must be maintained within specified tolerances to maintain industry standards (Higgins, column 2, lines 8-23; column 3, lines 1-29; and column 6, lines 24-53).
Regarding claim 16, Ziemek teaches the invention as described above but does not explicitly disclose a measurement device for testing the welding seam and/or testing for material defects or inhomogeneities of the material.
However, in the same field of endeavor of welding a tube, Higgins teaches a measurement device (Eddy-current apparatus 40, fig. 2) for testing the welding seam and/or testing for material defects or inhomogeneities of the material (“Eddy-current apparatus 40 detects discontinuities in welded tube 42 by the application of a concentrated, strong magnetic field, which induces corresponding currents (eddy-currents) to flow in welded tube 42,” column 4, lines 38-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an eddy-current apparatus after welding the tube, where an alarm was triggered if a defect was detected, in view of the teachings of Higgins, in order to discover defects in the product because stretches in the tubing, including in the weld, will eventually cause the metal to fail (Higgins, column 2, lines 8-23 and column 3, lines 1-29).
Claims 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemek (US-5072870-A), in view of Shigematsu et al. (WO-2018159857-A1, relying on foreign version for drawings and provided English translation for written disclosure), in view of Kuypers et al. (US-3656331-A), and Finney et al. (US-20160363397-A1) as applied to claims 1 and 8 above and further in view of Moe (US-5560536-A).
Regarding claim 7, Ziemek teaches the invention as described above but does not explicitly disclose comprising: determining of the tensile force on the flat strip of the nonferrous metal and/or the welded hollow profile and regulation of a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to forming, and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded hollow profile to taking-up in an uptake apparatus.
However, in the same field of endeavor of welding a tube, Moe teaches determining of the tensile force on the flat strip (“forming an advancing longitudinally welded tube 19 by passing the advancing heated tape 15 through a pair of opposing weld rolls 26 having an adjustable spacing therebetween for permitting setting of a desired pressure between the heated opposing longitudinal edges 22 of the advancing tape while generating a weld roll spacing signal related to the spacing between the weld rolls,” column 8, lines 44-51) of the nonferrous metal (“typically an aluminum tape,” column 5, line 11; “a first sensor 21 is positioned along the predetermined path and measures the gap between the forming rolls, 16,” column 5, lines 29-31) and/or the welded hollow profile (tube 19, fig. 2) and regulation (“The present invention thus allows an operator to control the roll spacing and weld quality accurately and precisely,” column 7, lines 12-14) of a drive which supplies the flat strip (not explicitly disclosed) and/or a drive which supplies the welded hollow profile to forming (rolls 16a-c, fig. 1; “for forming the advancing tape 15,’ column 5, line 20), and/or a drive which supplies the welded hollow profile to welding (weld rolls 26, fig. 1; “As the edges are pressed together at the weld rolls 26 a beaded seam 43 is formed and thereby defines a longitudinally welded tube 19,” column 5, lines 65-67) and/or a drive (traction belt 42, fig. 2) which supplies the welded hollow profile to taking-up in an uptake apparatus (take-up reel 44, fig. 2; “the effective tube diameter at the exit rolls 16c as determined by the first sensor 21 is plotted along the ordinate or Y-axis and the tube diameter after the weld rolls 26 is plotted along the abscissa or X-axis,” column 6, lines 56-59; “Accordingly, adjusting the spacing between the weld rolls 26 facilitates a high quality weld,” column 6, lines 18-19; take-up reel 44, fig. 1).


Moe, fig. 1

    PNG
    media_image9.png
    305
    573
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical sensor 21, for controlling the spacing of the rolls 16c and 26, in view of the teachings of Moe, because coaxial cable requires fairly exacting tolerances in order to obtain uniform high frequency signal transmission characteristics, and by controlling the forming roll spaces and weld roll spaces, the pressure can be adjusted ensuring the removal of oxidation and any irregularities along the edges for the advantage of providing high-quality and consistent-quality coaxial cable (Moe, column 2, lines 36-64).
	Regarding claim 10, Ziemek teaches the invention as described above but does not explicitly disclose a measurement and/or regulating device which is arranged downstream of the welding apparatus and measures the tensile force acting on the welded hollow profile, where the measured tensile force is supplied to a drive of the transport device for the purpose of regulation.
However, in the same field of endeavor of welding a tube, Moe teaches a measurement and/or regulating device (second sensor 29, fig. 1) which is arranged downstream of the welding apparatus (fig. 1, the second sensor 29 is downstream from the induction welding coil 25) and measures the tensile force acting on the welded hollow profile (“A second sensor 29 is positioned along the predetermined path and measures the diameter of the tube downstream from the weld rolls 26. The second sensor 29 thus generates a weld roll spacing signal related to the spacing between the weld rolls 26 because the tube diameter is determined by the spacing of the weld rolls 26,” column 6, lines 9-15), where the measured tensile force (column 1, lines 57-67 describes the relationship between the spacing in the weld rolls 26 and the pressure applied) is supplied to a drive of the transport device for the purpose of regulation (“the sensors 21, 29; the processor 32 and its graph generating means and window generating means all function in "real time" so that the operator can continuously monitor and adjust the roll spacing, if necessary, to provide an assured weld quality,” column 7, lines 14-19; fig. 1 shows the connection between the sensors 21, 29, 38 and the processor 32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical sensor 29, for controlling the spacing of the weld rolls 26, in view of the teachings of Moe, because coaxial cable requires fairly exacting tolerances in order to obtain uniform high frequency signal transmission characteristics, and by controlling the weld roll spaces, the pressure can be adjusted ensuring the removal of oxidation and any irregularities along the edges for the advantage of providing high-quality and consistent-quality coaxial cable (Moe, column 2, lines 36-64).
Regarding claim 15, Ziemek teaches the invention as described above but does not explicitly disclose additionally comprising: a measurement device for measuring at least one dimension of the hollow profile after welding.
However, in the same field of endeavor of welding a tube, Moe teaches a measurement device (second sensor 29, fig. 1) for measuring at least one dimension of the hollow profile after welding (“A second sensor 29 is positioned along the predetermined path and measures the diameter of the tube downstream from the weld rolls 26. The second sensor 29 thus generates a weld roll spacing signal related to the spacing between the weld rolls 26 because the tube diameter is determined by the spacing of the weld rolls 26,” column 6, lines 9-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical sensor 29, for controlling the spacing of the weld rolls 26, in view of the teachings of Moe, because coaxial cable requires fairly exacting tolerances in order to obtain uniform high frequency signal transmission characteristics, and by controlling the weld roll spaces, the pressure can be adjusted ensuring the removal of oxidation and any irregularities along the edges for the advantage of providing high-quality and consistent-quality coaxial cable (Moe, column 2, lines 36-64).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ziemek (US-5072870-A), in view of Shigematsu et al. (WO-2018159857-A1, relying on foreign version for drawings and provided English translation for written disclosure), in view of Kuypers et al. (US-3656331-A) and Finney et al. (US-20160363397-A1), as applied to claim 8 above and further in view of Higgins (US-5376766-A) and Moe (US-5560536-A).
Ziemek teaches the invention as described above but does not explicitly disclose a measurement apparatus arranged upstream of the forming apparatus for determining a tensile force acting on the strip supplied, wherein the tensile force determined is supplied to the control of a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded profile to taking up in an uptake apparatus.
However, in the same field of endeavor of welding a tube, Higgins teaches a measurement apparatus (optical micrometer 26, figs. 1 and 3) arranged upstream of the forming apparatus (forming rolls 28, fig. 1) for determining a tensile force acting on the strip supplied, wherein the tensile force determined is supplied to the control of a drive (“Because the tube is welded by forming the strip into a tube shape and welding the abutting edges 12a and 12b, the width of the strip directly relates to welding pressure….An acceptable variation of the strip width range may be set at control terminal 54 so as to provide a set of parameters indicating an "unacceptable" condition. Weld pressure is correct if the material width is within the specified tolerances, and the equipment and tooling is maintained to industry standards,” column 6, lines 24-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers to include, an optical micrometer prior to forming the tube, where an alarm was triggered if the measured width exceeded the threshold parameters or if a defect was detected, in view of the teachings of Higgins, in order to detect changes in welding pressure, which can be deduced based on the width of the strip such that the width of the strip must be maintained within specified tolerances to maintain industry standards (Higgins, column 2, lines 8-23; column 3, lines 1-29; and column 6, lines 24-53).
Moreover, Moe teaches a drive which supplies the flat strip (rolls 16a-c, fig. 1; “for forming the advancing tape 15,’ column 5, line 20), and/or a drive which supplies the welded hollow profile to welding (weld rolls 26, fig. 1; “As the edges are pressed together at the weld rolls 26 a beaded seam 43 is formed and thereby defines a longitudinally welded tube 19,” column 5, lines 65-67) and/or a drive which supplies the welded profile to taking up in an uptake apparatus (take-up reel 44, fig. 2; “the effective tube diameter at the exit rolls 16c as determined by the first sensor 21 is plotted along the ordinate or Y-axis and the tube diameter after the weld rolls 26 is plotted along the abscissa or X-axis,” column 6, lines 56-59; “Accordingly, adjusting the spacing between the weld rolls 26 facilitates a high quality weld,” column 6, lines 18-19; take-up reel 44, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers/Finney/Higgins to include, controlling the spacing of the rolls 16c and 26, in view of the teachings of Moe, by using the optical micrometer taught by Higgins, in lieu of the optical sensor 21 taught by Moe, because coaxial cable requires fairly exacting tolerances in order to obtain uniform high frequency signal transmission characteristics, and by controlling the forming roll spaces and weld roll spaces, the pressure can be adjusted ensuring the removal of oxidation and any irregularities along the edges for the advantage of providing high-quality and consistent-quality coaxial cable (Moe, column 2, lines 36-64).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ziemek (US-5072870-A), in view of Shigematsu et al. (WO-2018159857-A1, relying on foreign version for drawings and provided English translation for written disclosure), Kuypers et al. (US-3656331-A), and Finney et al. (US-20160363397-A1) as applied to claim 8 above and further in view of Ernst et al. (US-2964090-A).
Ziemek teaches additionally comprising: a cutting device which is arranged upstream of the forming device (trimming device 20 is upstream of forming wheels 6, fig. 1) and by means of which one or both edges of the flat strip of nonferrous metal which is supplied are cut (“the edges of the metallic strip 2 to assure a uniform width (for example, 21 mm.),” column 3, lines 8-9).  Ziemek does not explicitly disclose where the width of the cut strip corresponds to the circumference of the hollow profile along its neutral axis.
However, in the same field of endeavor of welding a non-ferrous tube, Ernst teaches where the width of the cut strip corresponds to the circumference of the hollow profile along the neutral axis (“the diameter of the neutral axis of the cable is D+d,” column 2, lines 27-28; obvious that the width of the metallic strip taught by Ziemek must be equal to diameter times pi, i.e., (D+d)x(π), to correspond with the circumference taught by Ernst).
Ernst, figs. 1 and 2

    PNG
    media_image10.png
    137
    355
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ziemek/Shigematsu/Kuypers/Finney to include, a width of the cut strip that corresponded with the diameter of a sheath at the neutral axis, in view of the teachings of Ernst, in order to using a minimum admissible bending diameter that corresponded with the diameter of the neutral axis so that a sheath with a helical corrugation had expansible elements, for the advantage of providing flexibility to the sheath but still allowing the sheath to flatten out when at rest (Ernst, column 1, lines 30-53 and column 2, lines 25-39).
	Response to Argument
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive. 
On page 7, concerning the Drawing Objection for claim 8, the Applicant writes “with regard to the two guide means of claim 8, claim 8 has been amended to recite a guide element and a guide bushing.”  However, claim 8 still has a “guide means.”  Amending claim 8 to require a “guide element” instead of a “guide means” would overcome the Drawing objection.
Claim 9 recites:
“additionally comprising: a measurement apparatus arranged upstream of the forming apparatus for determining a tensile force acting on the strip supplied, wherein the tensile force determined is supplied to the control of a drive which supplies the flat strip and/or a drive which supplies the welded hollow.”

In the 35 USC 112 section above, claim 9 is rejected because there is no disclosure in the Specification of how the measurement apparatus controls a drive based on the determined tensile force and because it is unclear from the Specification what the claimed “measurement apparatus” is meant to be. 
On pages 8-9 of the Applicant’s Arguments, concerning the 112f/a/b rejection for claim 9, the Applicant makes the following argument:
“With regard to claim 9, when looking at figure 2 and the description thereof beginning in line 16 of page 17, and more particularly the description in lines 28-31 of page 17 as well as in the paragraph beginning in line 29 of page 12 and extending to line 9 of page 13, the person of ordinary skill in the art will have no difficulties to understand the regulation of drives of the apparatus. For example, it is commonly known that a thin strip of any material must not be exposed to excessive tension in order to prevent tearing it apart. As the forming of the hollow profile and the welding are continuous processes, and notably the energy required for welding may neither be too low - for preventing incomplete welding - nor too high - for preventing liquefying the material over a too wide section and consequently collapsing of the hollow profile, the speed with which the metal strip and the hollow profile are transported must be properly regulated. The person of ordinary skill in the art normally associates the "drives" with the various motor-driven elements of the apparatus, e.g., the roll/unwinder 202 that supplies the strip of non-ferrous metal, the transport device 219 and the winder 226 that takes up the finished hollow profile. As such, claim 9 has been amended to recite the drives that may be controlled in accordance with the determined tensile force in a way analogous to amended claim 7.

Regarding the "measurement apparatus," while the measurement apparatus upstream of the forming apparatus may not be discussed in detail in the description, a measurement apparatus performing the very same function is disclosed, e.g., in lines 5-9 on page 12 of the description, in the same paragraph that discusses the measurement apparatus. Applicant submits that the person of ordinary skill in the art has no difficulties applying the teaching of the disclosed measurement apparatus to the measurement apparatus upstream of the forming apparatus…

… With regard to claim 9, reference is made to the discussion of the measurement apparatus under Re 11. While the measurement apparatus upstream of the forming apparatus may not be discussed in detail in the description, a measurement apparatus performing the very same function is disclosed, e.g., in lines 5-9 on page 12 of the description, in the same paragraph that discusses the measurement apparatus. Applicant submits that the person of ordinary skill in the art has no difficulties applying the teaching of the disclosed measurement apparatus to the measurement apparatus upstream of the forming apparatus. As such, applicant believes that 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph does not apply because the limitation does not recite a function, but a device well known to the person of ordinary skill in the art… (pages 8-10)

The examiner respectfully submits that claim 9 recites a functional limitation attributed to the claimed “measurement apparatus” as noted in the 35 USC 112(f) Claim Interpretation section above, and the Applicant provides no evidence to the contrary.  Concerning the control provided via the measurement apparatus, while the examiner appreciates and agrees with the Applicant’s comments, the examiner respectfully submits that the Applicant’s comments are directed to how tensile forces are measured.  What is missing from the Specification is any disclosure as to how these measured tensile forces are then used to control a drive.  As noted in the 35 USC 112a section, while the Specification discloses a “control unit,” there is no mention in the Specification of what the control unit is or how it regulates the drives.  Furthermore, although claim 9 has been amended similar to claim 7, claim 9 has a generic placeholder—“a measurement apparatus”—where structure is required to be disclosed in and interpreted from the Specification in order for the generic placeholder to accomplish all the functional limitations required by the claim.
	Additionally, while the examiner appreciates the Applicant’s references to sections in the Specification in order to understand what the claimed “measurement apparatus” is from claim 9, the cited sections do not disclose any structure or any types of measurement apparatuses indicating what the measurement apparatus 206 actually might be.  Furthermore, while the Applicant refers to structure in the Specification that is downstream of the forming apparatus (i.e., the “dancer” disclosed on page 12, line 7), that structure is used to satisfy the functional limitations for the “measurement apparatus” from claim 10.  Figure 2 does not show a dancer that is upstream of the forming apparatus.  The statute requires the Applicant to use “full, clear, concise, and exact terms,” but the Specification is void of any such terms for the measurement apparatus of claim 9.  As a result, the examiner respectfully disagrees with the Applicant’s arguments.  
Claim 11 recites:
“a cutting device which is arranged upstream of the forming device and by means of which one or both edges of the flat strip of nonferrous metal which is supplied are cut, where the width of the cut strip corresponds to the circumference of the hollow profile along its neutral axis.”

On pages 9-10, concerning the 112f/a/b rejection for the “cutting device” of claim 11, the Applicant writes the following:
“With regard to claim 11, a person of ordinary skill in the art of working sheet metal will have no difficulties to use any one of a large number of commonly known cutting devices. Applicant submits that the general disclosure of a cutting device is sufficient for the person of ordinary skill in the art to make use of the invention…

…With regard to claim 11, reference is made to the discussion of the cutting device under Re 11. Applicant submits that a person of ordinary skill in the art of working sheet metal will have no difficulties to use any one of a large number of commonly known cutting devices, and that the general disclosure of a cutting device is sufficient for the person of ordinary skill in the art to make use of the invention. As such, applicant believes that 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph does not apply because the limitation does not recite a function, but a device well known to the person of ordinary skill in the art.”

The examiner respectfully submits that claim 11 recites a functional limitation attributed to the claimed “cutting device” as noted in the 35 USC 112(f) Claim Interpretation section above, and the Applicant provides no evidence to the contrary.  In disagreement with the Applicant, the examiner respectfully submits that it is not clear to him how to make use of the claimed “cutting device” and that the examiner would experience significant difficulties in trying to make use of the “cutting device” based on the Applicant’s Specification.  To begin with, the examiner is not sure what type of cutting device should even be used—a knife, scissors, a blade, or a laser?  The Specification makes no mention of what type of cutting device to use.  Not knowing what the cutting device is, the examiner is unsure of where to begin in making use of the claimed “cutting device.”
	On pages 10-11, concerning the 112f/a/b rejections for the “measurement apparatus” of claims 13 and 15, the Applicant writes the following:
“With regard to claims 13 and 15, reference is made to the discussion of the measurement device under Re 11. Applicant submits that a person of ordinary skill in the art of working sheet metal will have no difficulties to use any one of a large number of commonly known measurement devices for measuring a width of a metal strip or any dimension of a hollow profile, and that the general disclosure of a measurement device is sufficient for the person of ordinary skill in the art to make use of the invention. As such, applicant believes that 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph does not apply because the limitation does not recite a function, but a device well known to the person of ordinary skill in the art…

…With regard to claims 13 and 15, reference is made to the discussion of the measurement device under Re 11. Applicant submits that a person of ordinary skill in the art of working sheet metal will have no difficulties to use any one of a large number of commonly known measurement devices for measuring a width of a metal strip or any dimension of a hollow profile, and that the general disclosure of a measurement device is sufficient for the person of ordinary skill in the art to make use of the invention. As such, applicant believes that 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph does not apply because the limitation does not recite a function, but a device well known to the person of ordinary skill in the art.”

Claim 13 recites the following:

“a measurement device arranged downstream of the cutting device for measuring the width of the flat strip of nonferrous metal which has been cut to size.”

Claim 15 recites the following:

“a measurement device for measuring at least one dimension of the hollow profile after welding.”

Respectfully submit that both claims 13 and 15 each require a functional limitation for the claimed measurement apparatuses and that the Applicant provides no evidence to the contrary.  While the Applicant suggests that the “general disclosure of measurement device” can be considered to be “sufficient,” the examiner respectfully submits that there is no disclosure whatsoever in the Specification indicating what the claimed measurement apparatuses might be.  Furthermore, the statute (35 USC 112a) does not permit an exception for “general disclosure” of an invention but instead requires that the Applicant to use “full, clear, concise, and exact terms” in the Specification.
While the examiner considered Applicant’s arguments concerning the 35 USC 103 rejections, the arguments are moot because they do not apply to the new rejections of Ziemek, Shigematsu, and Kuypers combined with Finney.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/3/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761